—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered July 28, 1999, convicting him of robbery in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, any error due to the trial court’s missing witness charge was harmless.
The defendant’s remaining contentions are without merit. Ritter, J. P., Friedmann, Florio and Cozier, JJ., concur.